Title: From Alexander Hamilton to Jeremiah Olney, 23 April 1794
From: Hamilton, Alexander
To: Olney, Jeremiah



Treasury Department April 23rd. 1794
Sir

I have before me your letter of the 3rd inst stating instances in which the law relatively to an Embargo has been transgressed.
It is true that no specific penalty is imposed in this particular case but the question is, whether the parties are not indictable generally, for violating a legal prohibition, in the District court. You will please to refer the case to the Attorney of the District for his opinion.
Should similar escapes be attempted, the Governor of the State will upon application cooperate with the militia to prevent it.
I am Sir with great consideration   Your obedient Servant

Alexander Hamilton
Jere Olney EsquireCollector Providence

